                            WITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                      ASHEVILLE DIVIS10N

UNITED STATES OF AMERICA
                                                               DOCKET NO.1:19CR3
             V`
                                                               FACTUAL BASIS
WILLIAM RICHARD HILLIARD,JR.


        NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attomey for the Western District of North Carolina, and hereby files this Factual Basis in
support of the plea agreement filed simultaneously in this matter.

        This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea(s) that the defendant will
tender pursuant to the plea agreement, and that the facts set forth in this FactualrBasis are sufficient
to establish all of the elements of the crime(s). The parties agree not to objgct to or otherwise
contradict the facts set forth in this Factual Basis.

        Upon acceptance of the plea, the United States will submit to the Probation Office a
"Statement of Relevant Conduct" pursuant to Local Criminal Rule 32.4. The defendant may
submit (but is not required to submit) a response to the Government's "Statement of Relevant
Conduct" within seven days of its submission. The parties understand and agree that this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that they
have the right to object to facts set forth in the presentence report that are not contained in this
Factual Basis. Either party may present to the Court additional relevant facts that do not contradict
facts set forth in this Factual Basis.

        1.     On June 11, 2018, WILLIAM RICHARD HILLIARD, JR. was arrested by Myrtle
Beach, South  Carolina   law enforcement officers on charges of video voyeurism. HILLIARD was
the owner of a yacht called "Yachts O' Trouble" and he had been discovered secretly video
recording minor and adult female guests aboard his yacht while they showered and changed
clothes. As a result of the events surrounding his arrest, the Federal Bureau of Investigation (FBI)
coordinated an extensive multi-state and multi-agency investigation which established the facts
that follow.

       2. From at least 2011, through 2018, WILLIAM RICHARD HILLIARD, JR was a
resident of Cherryville, North Carolina, which is in the Western District of North Carolina.
Chenyville is a small city located primarily in Gaston County, but partially in Cleveland County.
The population was 5,760 according to the 2010 census. Through approximately August 1,2015,
HILLIARD lived with his wife and children at 404 Farris Drive, Cherryville, Gaston County,
North Carolina. Thereafter he moved with his family to 2742 Clineland Road, Cherryville, North




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 1 of 9
Carolina, Cleveland County. HILLIARD'S son was bom in 2009 and his daughter was born in
2012. HILLIARD worked for his father's company in Cherryville. HILLIARD frequently
employed teenage babysitters to watch his children.

        3. HILLIARD owned a yacht named "Yachts O' Trouble" which he acquired inZOO7.
HILLIARD kept the yacht at the River Hills Marina atLake Wylie, South Carolina from March 1,
2010 through September 5,2012, at which time he had his yacht moved to Grand Dunes Marina
at Myrtle Beach, South Carolina.

       4. In September 2011, FIILLIARD was employing Child Victim 3 ("CV3") as a
babysitter. On September 13, 2011, CV3 joined HILLIARD on his yacht at Lake Wylie, South
Carolina. CV3 was then 15 years old and in the 9th grade.

        5. HILLIARD's yacht was equipped with a shower in the bedroom cabin. The shower
did not have a door attached to it and HILLIARD told people that he had removed it because it
was broken, but that the shower otherwise worked fine. While CV3 was staying on the yacht,
HILLIARD invited her to take a shower. Unbeknownst to CV3, HILLIARD hid a Samsung video
camera in the yacht's bedroom cabin which captured video of the shower area. HILLIARD
thereafter secretly recorded CV3 showering nude, thereby intentionally producing a child
pornography video with a lewd and lascivious depiction of CV3's genitals ICOLINT ONE], On
or about September 13,2011, HILLIARD then returned to his home in the Western District of
North Carolina with the video he produced, thereby transporting it in interstate commerce
[couNr rv/o].
       6.     In     December 2011, HILLIARD and his family made a trip to Birmingham,
Alabama from the Western District of North Carolina to attend a wedding, By this time,
HILLIARD had commenced a secret sexual relationship with CV3 who was still 15 years old and
still in the 9th grade. HILLIARD arranged for CV3 to come along on the trip in order for her to
babysit his son during the wedding. HILLIARD made reservations at a hotel for himself and his
family and he also reserved a second room for CV3 with a door that connected to his hotel room.
On or about December 8, 2011, CV3 rode with HILLIARD and his family in his vehicle from the
Western District of North Carolina to Birmingham, Alabama and HILLIARD intended to engage
in sex acts with CV3 during this visit to Alabama ICOUNTS THREE AND FOUR].

        7. On or about December 10,2011, on at least two separate occasions, while
HILLIARD was at the hotel in Alabama, HILLIARD produced child pomography videos of CV3.
In one instance, HILLIARD filmed CV3 in the shower and he captured a lewd and lascivious
exhibition of her genitals [CO{"INT FIVE], On another occasion, CV3 engaged in oral sex with
HILLIARD which he video recorded [COUNT SIX]. The videos were filmed on an Apple iPhone
4. HILLIARD filmed the Alabama videos overtly.

        8. After the wedding, on or about December 11,2011, HILLIARD then returned to
his home in the Western District of North Carolina with the videos he produced in Alabama,
thereby transporting them in interstate commerce [COUNT SEVEN].




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 2 of 9
       9.      On or about May 4, 2012, HILLLA'RD made another trip from the Westem District
of North Carolina to the "Yachts O'Trouble" at Lake Wylie, South Carolina and he invited CV3
and also Child Victim 4 (CY 4*) to join him there because he was planning to secretly produce
child pornography of them [COUNT EIGHT]. CV3 was still 15 years old and still in the 9th grade.
CV4 was 16 years old.

       10.     During CV3 and CV4's visit to the yacht, HILLIARD secretly recorded them
showering using his secret hidden Samsung video camera. HILLIARD thereby intentionally
produced a child pomography video containing a lewd and lascivious depiction of CV4's genitals
[COUNT TEN]. In a secret recording of CV3, HILLIARD intentionally captured her taking a
shower with a lewd and lascivious view of her genitals. Later in the video, HILLIARD engaged
in oral sex and vaginal intercourse with CV3 [CO[]NT NINEI. CV3 and CV4 were intoxicated
with alcohol provided by HILLIARD during this video. On or about May 4,20L2, HILLIARD
returned to his home in the Westem District of North Carolina with the videos he produced, thereby
transporting them in interstate commerce [COUNT ELEVEN].

       11.      On or about August 17, 2012, HILLIARD made another trip from the Westem
Distnct of North Carolina to the "Yachts O' Trouble" at Lake Wylie, South Carolina and he invited
another babysitter to come with him, hereinafter referred to as Child Victim 6 ("CV6"). CV6 was
16 years old at the time.

       12.     While CV6 was staying on the yacht, HILLIARD invited her to take a shower.
Unbeknownst to CV6, HILLIAR-D had once again hidden the Samsung video camera in the
bedroom cabin of his yacht which captured video of the shower area. HILLIARD thereafter
secretly recorded CV6 in the nude taking a shower and he thereby intentionally produced a child
pomography video containing a lewd and lascivious depiction of CV6's genitals [COUNT
TWELVEI. Afterwards, on or about August 17, 2012, HILLIARD then retumed to his home in
the Westem District of North Carolina with the video he produced, thereby transporting it in
interstate commerce [COUNT THIRTEEN].

       13.     On or about August 30, 2012, HILLIARD engaged in oral sex witl CV3 at his
home in Gaston County. CV3 was 16 years old at the time. HILLIARD overtly recorded this sex
act with his Samsung video camera [COUNT TWENTY-ONE].

        14.   Child Victim 5 ('CV5') was another babysitter for HILLIARD' On one occasion,
ftom between on or about January 1, 2015 through on or about August l, 2015, at his residence in
Gaston County, HILLIARD secretly video recorded CV5 in the nude taking a shower in his
bathroom. cv5 was 16 years old at the time of the recording. The video depicts a lewd and
lascivious exhibition of CV5's genitals and HILLIARD thereby intentionally produced a child
pomography video [COUNT TWENTY-TWO].

        15.    On or about July 11, 2015, made a trip with Child    Victim   16   ('CVl6') from the
westem District of North carolina to his "Yachts    o'   Trouble" yacht, located at Myrtle Beach,




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 3 of 9
                                               for HILLIARD and she was then 14 years old'
South Carolina. CV16 was another babysitter                                                with
                                             bedroom cabin of his yacht facing the shower
HILLIARD set up a s"cret video camero iir}r"                            recorded her  as she did
                                             e a shower and he secretly
no door. HILLIARDI.Ta cvro sh" "o.rldiat                                                     and
so. On the video, CVIO enters the bedroim-u,a tio"'
                                                       the door' She removes her    clothes

rakes a shower in the nude. The video
                                      ;";il by HILLIARD captures a lewd and lascivious
exhibition of CV16's genitals'
                                                                  another trip from the Westem District
        L6   .   on or about June 23 ,20!6,HILLIARD made
                            ..yachts o' Trouble", which was now locatid at Myrtle Beach' south
of North carolina to the
                                                          him to babysit his children because he was
carolina. HILLIARD invited cv5 to co." wittr                                           CV5 was 17 years
                                    pomog.uprrv of her [cotINT FOURTEEN]'
seeking to secretly produce child
o1d at the time.

                                                                 unbeknownst to cv5' HILLIARD hid
         17 .     on three separate occasions during this trip,
                                              tris yalht whic! .captured video of the shower
                                                                                                      area'
an Apple ipad in the bedroom cabin oi                                            three separate times  and
                                                  in tt e nude taking a shower
HILLIARD thereafter secretly recorded CVi                                containing lewd   and  lascivious
he thereby intentionally produced tfr.r. "iifi fo*"gt"-plJlidios
                                           rrriBBN, Stxrir,N,        AND    SEVENTEENI' Afterwards'
depictions of cvs,sge'niarc tco1frs
                                                            his home in the Western District of North
 on or about June 24, 2,I6,HILLIARD retumed,to
                                            thereby transporting the videos in interstate
                                                                                                commerce
 Carolina with the ,i'd;;" h" produ.ed,
 [coLrNT EIGHTEEN].

         lS.ChildVictimg(..CV9,,)wasanotherbabysitterforHILLIARD.ontwooccasions
 encompassingtwoseparatevideos,.athisresidenceinClevelandCounty'HILLIARDsecretly        at the
 video recorded CV9 i, tfr" nude taking
                                        u,t'o*"' in his bathroom' CV9 was 13 years oldgenitals
                                             r"*o and lascivious exhibitions of cvg's
 time of the recordings. Theses videos a.pi"
                                        -pr"J"ced
 and HILLIARD thereby intention"[v
                                                    two child pornography videos [CouNT
 iweNrv-THREE AND TwENTY-FouRl'
         19.      on or about            24,2016, athis residence in Gaston county' HILLIARD
                                Septe mber
                                                                                           years old
 secretly video recorded CV5 in tire ,rO.
                                          tutti"g a shower in his bathroom' CV5 was 17
                                                                                                door
                                            had"carved a notch in the bottom of his  bathroom
 at the time of this recording. HILLIARD
 which was large enough for a cellul",
                                          pil;";rlle,'a. or Apple iPad to fi1m the inside of the
                                                                    to the notch in the hole and he
 bathroom when the do; was closed. tlil,-t^nO
                                                     held a
                                                            "*Lru
                                                  The video recorded by HILLIARD depicts a
                                                                                                lewd
 was able to record what was happening inside.                                     produced a child
                                             and HILLIARD thereby intentionalty
 and lascivious exhibition of cv5's genitals
  fo*ogtupt  y video ICOUNT TWENTY-FIVE]'

             20'onoraboutJunelT,2o|7,H|LLIARDmadeanothertripfromtheWesternDistrict
                                                 located at Myrtle Beach, South.Carolina and he
  of North Carolina to the..Yachts o,Trouble,,
                                                           referred to as child victim 7 ("CV,")'
  invited another b.byritl;, to come with him, hereinafter
  CV7 was 17 Years old at the time'



                                                       4




     Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 4 of 9
        2t.    While CV7 was stafng on the yacht, HILLIARD invited her to take a shower.
Unbeknownst to CV7, HILLIARD hid a video camera in the bedroom cabin of his yacht which
captured video ofthe shower area. HILLIARD thereafter secretly recorded CV7 in the nude taking
a shower and he thereby intentionally produced a child pomography video containing a lewd and
lascivious depiction of CV7's genitals [COLJNT NINETEEN]. Afterwards, on or about June 17,
2017,   HILLIARD then retumed to his home in the Westem District of North Carolina with      the
                                      it in interstate commerce [COUNT TWENTY].
video he produced, thereby transporting

        22. On June 29, 2017, HILLIARD's fbur-year-old daughter, hereinafter referred to as
Child Victim 8 C'CV8'), and her eight-year-old playmate, hereinafter referred to as Child Victim
I (.'CVl'), were in his care and custody at his home in Cleveland County. HILLIARD spent the
day with the children taking them to the swimming pool at his country club. Prior to leaving for
the country club, HILLIARD instructed CVI to change into her swimming suit in his bathroom
and to rub lotion onto herself. Unbeknownst to CV1, HILLIARD had set up three different
recording devices to capture videos ofher in the nude while she was changing and rubbing lotion
on herself. HILLIARD himself held a camera focused on the child looking through the notch he
had carved in the bathroom door [COUNT TWENTY-SX].

         23.     Later that day, while at the Cleveland County Country Club, HILLIARD took the
children  to the "family" bathroom/shower room after swimming at the pool. Only HILLIARD,
CV1, and CV8 were present in the shower room. HILLIARD set his Apple cell phone on a bench
and pointed it towards a shower in the room where CV1 and CV8 were naked and showering.
HILLIARD began recording the room with the phone. The video captured CV1 and CV8's
genitals in a lewd and lascivious exhibition. While CV1 was still in the shower, HILLIARD picked
up the phone and either made a call or pretended to make a call. Throughout the call, HILLIARD
continued video recording and he kept the nude CVI as the focal point of the camera. [COIJNT
TWENTY-ErGHTl

        24.    At another point in that same day, HILLIARD secretly video recorded CVl on a
third occasion as she was changing in his bathroom again. On this occasion, HILLIARD video
recorded from an iPad propped up in the comer of the bathroom and also from his cell phone
through the notch in the door. HILLIARD's video recorded CVI in a lewd and lascivious
exhibition of her genitals. [COUNT TWENTY-SEVEN]

         25.   On or about Julyl 3,2017   ,HILLIARD   and his family made a trip from the Westem
District of North Carolina to the Grand Dunes Marina Inn, located at Myrtle Beach, South
Carolina. On or about July 22,2017,HILLIARD invited Child Victim 14 ("CV14") who was then
nine years old, and her mother to come to his hotel room in order to change clothes before going
out to eat. Unbeknownst to CV14 and her mother, HILLIARD had set up a secret video camera
in the bathroom of the hotel room prior in order to record them changing clothes. HILLIARD
thereafter recorded video of CVl4 in the nude as she changed clothes and he thereby captured
video depicting a lewd and lascivious exhibitions of her genitals.




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 5 of 9
       26. On or about July 25,2017 Child Victim 13 ("CV13") was another babysitter for
HILLIARD. At his residence in Cleveland County, HILLIARD secretly video recorded CVl3
changing into a bathing suit in his children's bathroom. CVl3 was 13 years old at the time of the
recordings. The video depicts a lewd and lascivious exhibition of CVl3's genitals.


       27.     On December 10, 2017, CY&, now five years old, and another eighryear-old
playmate, hereinafter referred to as Child Victim 2 (*CYz"), were in his care and custody at his
home in Cleveland County while his wife and CV2's mother attended a Charlotte Hornets
basketball game. HILLIARD oversaw the children taking a bath in the bathtub at his home.

       28.     On this occasion, HILLIARD set up a hidden camera somewhere on top of the
bathroom vanity countertop. The camera recorded the children as they bathed in bathing suits.
HILLIARD left the bathroom while they bathed and then came back in, instructing them to take
off their bathing suits and rub Iotion on each other. This conduct was captured on video.
Overlapping at times with this secret camera video, HILLIARD also video recorded the children
from his Apple iPhone 7 cell phone, which he was holding in his hand HILLIARD thereby
produced lewd and lascivious exhibitions of the children's genitals. [COUNT TWENTY-NINE].

       29.      On or about January 26,2018, HILLIARD made a trip to Beech Mountain Ski
Resort where he rented a vacation rental home for himself and his family. He also brought CV7
with him to babysit his children. CVl was still l7 years old at the time. HILLIARD setup a secret
video camera in the bathroom, The camera recorded his son, who was then eight years old,
hereinafter referred to as Child Victim 12 ("CYl2") taking a shower in the bathroom. Afterwards,
CV7 took a shower which HILLIARD also recorded. HILLIARD thereby captured video
depicting lewd and lascivious exhibitions of CVt2 and CV7's genitals ICOUNT THIRTY].

       30.    On or about May    17 ,2018, HILLIARD madc another trip from the Western District
of North Carolina to his "Yachts    O' Trouble" yacht,located at Myrtle Beach, South Carolina.
HILLIARD brought CVl and CVl2 with him knowing that he would attempt to record child
pomography video of CVI on his yacht [COUNT THIRTY-ONE], CVl was then nine years old.
HILLIARD set up a secret video camera in the bedroom cabin of his yacht facing the shower with
no door. HILLIARD told CVl she could take a shower and he recorded her as she did so. In the
video, CVl enters the bedroom, closes the door and locks it behind her. She can be heard telling
HILLIARD "don't come in." The video shows CVl remove her clothes and take a shower. The
video capturcs a lewd and lascivious exhibition of CVI's genitals ICOUNT THIRTY-TWO].

       31.     On or about May 18, 2018, HILLIARD recorded CVI again in another secret video.
The video depicts CVl taking another shower in the bedroom cabin of the yacht. The video shows
a lewd and lascivious exhibition of CVl's genitals [COUNT THIRTY-THREE].

       32. On or about May 19,2018, CVl was recorded again in a secret video created by
HILLIARD. The video depicts CVI taking another shower in the bedroom cabin of the yacht.
The video shows a lewd and lascivious exhibition of CVI's genitals [COI]NT THIRTY-FOURI.




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 6 of 9
       33.     Afterwards, on or about May 19, 2018, HILLIARD then retumed to his home tn
the Western District of North Carolina with the videos he produced, thereby transporting them in
interstate commerce [COUNT THIRTY-FIVE].

        34. In June 2018, HILLIARD invited nine various female guests to accompany him on
his "Yachts O' Trouble" yacht at Myrtle Beach. Three of the guests were minors. One of the
guests, CV7, was a prior victim, but she had since tumed 18. HILLIARD told the guests that the
purpose ofthe trip was as a reward because they hadjust graduated high school. On or aboutJune
9, 2018, HILLIARD drove himself to Myrtle Beach with several computers and media storage
devices, including devices that he had previously used to produce and store child pomography and
he intended to produce new child pomography ofthe minor females and then bring it back to his
home in North Carolina. [COIJNTS THIRTY-SIX AND THIRTY-SEVEN].

       35.     HILLIARD's     guests met him at his yacht on Saturday, June 9, 2018 and everyone
spent the night on his boat while docked at the marina. On Sunday, June 10, 2018, HILLIARD
sailed the boat out on the water. That day, HILLIARD advised his guests that he would be taking
them all to Ruth's Chris Steak House that night and that they could use his shower to get ready.
HILLIARD told them that the shower door was not attached because it was broken, but that the
shower still worked fine.

       36.      HILLIARD set up a secret hidden camera in a device somewhere in his bedroom
cabin that video recorded the shower area. He also set up an Apple iPad in the bedroom cabin that
recorded the shower area ftom a slightly different angle. One at a time, the nine guests took tums
taking showers and HILLIARD captured lewd and lascivious depictions of their genitals on his
cameras. The minor victims included:

               a.   Child Victim 9 ('CV9'), who was then 14 years old.
               b.   Child Victim 10 ('CVl0), who was then 16 years old.
               c.   Child Victim 1l ('CV1l'), who was then 17 years old.

       37.      Eventually the yacht returned to the marina and the guests continued to take tums
showering. While CV7 (who was 18 at the time) was showering, she noticed HILLIARD's iPad
facing her so she investigated the device. CV7 discovered that the iPad was recording her and she
found the videos HILLIARD had recorded ofher and the other guests. CV7 also discovered videos
HILLIARD had produced of other children back at his homes in Cleveland and Gaston County.
CV7 deleted a few of the yacht videos and she took the iPad. CV7 did not discover the other
camera HILLIARD had set up and it was recording her as she discovered the iPad.

       38.     After discovering the video recordings, the guests became concemed for their
safety. They fled the yacht with the iPad and went to the local police and made a report. Based
on their complaint, local police obtained an arrest warant for HILLIARD and arrested him.




                                                7




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 7 of 9
          39. In an interview with a local detective following his arrest, HILLIARD admitted to
 recording his guests on the yacht and he said that he had been doing so for a while. HILLIARD
 also acknowledged video recordings he had produced at his home in Cleveland County through
 the notch he had made in his bathroom door. HILLIARD told the detective he made the videos
 for his sexual gratification.

        40.    In a search of HILLIARD's yacht, detectives found various cameras, computers,
and digital storage devices that he possessed. The devices contained the produced child
pomography videos previously described [COLINT FORTY-TWO]. The door to the shower was
located in a storage compartment of the yacht. Forensic analysis of the devices showed that
HILLIARD had named many of the video files after the actual names of the children. In one video,
HILLIARD inadvertently recorded himself trying to find the iPad thatCYT took to the police. In
addition to depicting the children, many of the videos described throughout this factual basis also
showed HILLIARD setting up the camera and then removing it after he had filmed the children.

        41.    One additional video discovered by law enforcement depicted Child Victim 15
("CVls") who   once stayed on HILLIARD's yacht and took a shower there. This occurred between
September 2008 and September 2010. CVls was then between 15 and 17 years old. Unbeknownst
to CV15, HILLIARD hid a camera in the bedroom cabin of his yacht which caprured video of the
shower area. HILLIARD thereby secretly recorded CV15 in the nude taking a shower, showing a
lewd and lascivious depiction of CVl5's genitals ICOUNT FORTY-TWO].

       42.     Based on the events in Myrtle Beach, law enforcement in Cleveland County, North
Carolina obtained search warrants for HILLIARD's home and they seized computers and digital
media from that location ICOLINTFORTY-TWO]. Between the devices seized at Myrtle Beach
and the devices seized his residence in Cleveland County, HILLIARD possessed child
pomography images of CVl through CV16. The FBI later seized the bathroom door that
HILLIARD had carved a notch in.

       43. Forensics showed that HILLIARD also downloaded and possessed chitd
pomography from various intemet sources. HILLIARD acknowledged in a later interview with
the FBI that he possessed internet child pornography and that he had downloaded it ICOLINTS
FORTY-ONE AND FORTY-TWOI.

       44.      HILLIARD denied ever distributing child pornography and computer forensic
analysis did not show that HILLIARD had distributed any child pornography that he had produced
or that he had downloaded from the internet.

       45.    The devices HILLIARD used to produce and possess child pornography were
manufactured outside of North Carolina.




                                                8




    Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 8 of 9
    R.ANDREW NIIURRAY

似                wTORNEY
     -t  t   r.rrrtrs   nL,   .Wrtl
(*DavidA. Thorneloe
   ASSISTANT UNITED STATES ATTORNEY



                                 Defendant' s Counsel' s S i gnature and Acknowled grnent

             I have read this Factual Basis, the Bill of lndictment, and the plea agreement in this case,
    and have discussed them with the defendant. Based on those discussions, I am satisfied that the
    defendant understands the Factual Basis, the Bill of Indictment, and the plea agreement. I hereby
    certify that the defendant does not dispute this Factual Basis.


                                                                               DATED撃 単9

                                                                               DATD:幸 ｀
                                                                                      と
         E. Axford, Attomey for Defendant




                                                           9




        Case 1:19-cr-00003-MR-WCM Document 24 Filed 03/29/19 Page 9 of 9
